PER CURIAM.
On March 13, 1962, this court entered an opinion and judgment, reported in 138 So.2d 786, affirming a final decree of the Duval County Circuit Court which dismissed the appellant’s complaint seeking a declaration of tax exemption as a charitable corporation under Section 192.06, Florida Statutes, F.S.A.
In certiorari proceedings instituted by the appellant to review our said decision, the Supreme Court of Florida on February 13, 1963, entered an opinion and judgment, 150 So.2d 230, quashing our judgment and remanding the cause for further proceedings. On March 11, 1963, the Supreme Court denied a petition for rehearing and issued its mandate to our court.
In accordance therewith, this court adopts the said opinion of the Supreme Court, vacates our judgment entered on March 13, 1962, withdraws our mandate thereon issued on April 5, 1962, reverses the Circuit Court’s said decree, and remands the cause for further proceedings consistent with the views set forth in the Supreme Court’s said opinion and adopted by this court.
It is so ordered.
CARROLL, DONALD K„ Chief Judge, and STURGIS and WIGGINTON, JJ., concur.